Citation Nr: 0527853	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) from an April 2002 decision by the 
Washington, D.C. Department of Veterans Affairs (VA) Regional 
Office (RO), which held that new and material evidence had 
not been received to reopen a claim of service connection for 
a nervous condition.  In October 2003, the veteran appeared 
for a hearing before the undersigned in Washington, D.C.  
This case was before the Board in April 2004, when the Board 
determined that new and material evidence had been received 
to reopen the claim of service connection for a psychiatric 
disorder, and remanded the issue for additional development.  
In September 2005, the veteran submitted additional evidence 
with a waiver of RO initial consideration of such evidence.  


FINDINGS OF FACT

1.  Service medical records reveal diagnoses of paranoid 
personality; immature personality manifested by maladaptive 
behavioral response to environmental stress, low frustration 
tolerance, and inability to handle stress; and depressive 
reaction characterized by drug abuse.

2.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
veteran's first postservice year; and there is no competent 
evidence that any acquired psychiatric disability he now has 
is related to his service.  


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in May 2001 
correspondence from the RO, in a supplemental statement of 
the case (SSOC) issued in February 2003, and in additional 
correspondence from the RO in February 2005.  Although he was 
provided full notice/information subsequent to the rating 
decision appealed, he is not prejudiced by any notice timing 
defect.  He was notified (in the May 2001 correspondence, in 
the February 2003 SSOC, and in the February 2005 
correspondence) of everything required, and has had ample 
opportunity to respond or supplement the record.  
Specifically, the May 2001 correspondence, the February 2003 
SSOC, and the February 2005 correspondence informed him of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order to substantiate his 
claim.  The case was reviewed de novo subsequent to the 
notice, and the veteran has had ample opportunity to respond.  
Consequently, he is not prejudiced by any notice timing 
deficiency.  

Regarding content of notice, the February 2003 SSOC informed 
the veteran of what the evidence showed and why the claim was 
denied.  He was advised by the May 2001 correspondence, the 
SSOC, and the February 2005 correspondence, that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The May 2001 and February 2005 correspondence advised him of 
what the evidence must show to establish service connection 
for a psychiatric disorder; and those documents advised the 
veteran of what information or evidence VA needed from him.  
The RO asked him to submit, or provide releases for VA to 
obtain, any pertinent records.  He was expressly asked to 
"tell [VA] about any additional information or evidence that 
you want us to try to get for you," (see May 17, 2001 
letter); to let VA know "[i]f there is any other evidence 
that you think will support your claim," and to send to VA 
any evidence in his possession that pertains to his claim.  
(See February 7, 2005 letter).  Everything submitted to date 
has been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in April 2004.  The development, to include a VA 
examination with medical opinions, has been completed and the 
additional evidence was considered by the RO.  VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record has been 
secured.  In this regard, the Board notes that it was 
determined at the October 2003 hearing that there may be 
medical records from the Social Security Administration (SSA) 
that are pertinent to the veteran's claim but not yet 
associated with the claims folder.  Accordingly, the April 
2004 Board remand directed the RO to obtain medical records 
upon which any current award of SSA disability benefits is 
based.  In a February 2005 reply to the RO's request for such 
records, the SSA National Records Center reported that such 
records could not be sent, because "[a]fter an exhaustive 
and comprehensive search we were not able to locate the 
folder."  (Notably, SSA records pertaining to awards of SSA 
benefits for distinct periods of time prior to the hearing 
are associated with the claims folder).  It is apparent that 
evidentiary development is complete to the extent possible.  
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  
Background

Essentially, the veteran contends that he has a psychiatric 
disorder that was incurred in or aggravated by his military 
service.  

Service medical records include a February 1969 report of 
examination on the veteran's entry onto active duty which is 
negative for complaints or diagnosis of a psychiatric nature.  
The veteran was evaluated in a mental hygiene clinic in 
August 1969, when it was noted that he had been a model 
soldier until two weeks earlier, when he began having trouble 
with his superiors that led to disciplinary action.  He was 
seen by a psychiatrist who noted that the veteran's behavior 
pattern was characterized by hypersensitivity and unwarranted 
suspicion.  His thought processes had become disorganized, 
and it was felt that he would become overtly psychotic if 
pushed too far.  The diagnosis was paranoid personality, and 
separation from service was recommended.  Psychiatric 
evaluation in January 1970 indicated that the veteran's 
mental disorder fell into the realm of character and 
behavioral disorders.  The diagnosis was immature personality 
as manifested by maladaptive behavioral response to 
environmental stress, low frustration tolerance, and 
inability to handle stress.  Psychiatric evaluation in March 
1970 indicated that his condition was part of a chronic 
character and behavioral disorder due to deficiencies in 
emotional and personality development.  The diagnosis was 
depressive reaction characterized by drug abuse.  The report 
of examination on the veteran's separation from service was 
negative for an acquired psychiatric disorder.  

Postservice medical evidence includes an August 1974 medical 
record from a private physician showing that the veteran was 
referred for psychiatric consultation "because of inadequate 
type of functioning."  The veteran reported a history of 
narcotic use, and he was presently involved with marijuana 
primarily and alcohol secondarily.  Examination revealed that 
his speech was staccato in type, and he had numerous loose 
associations.  At times the veteran appeared to be completely 
disoriented from the existing environment, but "would return 
after 3-4 minutes of silence."  He exhibited basic paranoid 
ideations and episodic flashes of delusions of grandeur.  The 
diagnoses were schizophrenia, paranoid type, non-psychotic; 
and rule out inadequate personality.
A January 1975 report of VA examination indicates that the 
veteran had paranoid feelings.  He complained that he was 
given a "hard time" in service.  He reported that he had 
been "picked on" in service, had been racially 
discriminated against, and was placed in a stockade because 
he tried to get fellow servicemen to protest the attitudes of 
their superiors.  The examiner stated that two diagnoses must 
be considered.  The veteran displayed a pattern of paranoid 
schizophrenia in that he felt that people were doing things 
to him.  The secondary diagnosis was aggressive/explosive 
personality, physical and well as verbal.  

In a June 1975 report of psychiatric evaluation, a private 
physician noted that the veteran was obviously functioning at 
a borderline state.  The physician noted significant 
histrionics reflective of hysterical male personality.  
Significant depressive features were also noted, although the 
veteran denied that he was or had been depressed.  The 
physician opined that a considerable amount of the veteran's 
acting-out behavior was "a reflection of the internalized 
anger and depression which the [patient] obviously has."  
The diagnoses were character disorder, depressive reaction, 
male hysterical personality with inadequate features, 
borderline state, and latent paranoid schizophrenia that 
could not be ruled out.  

The veteran was seen by a private psychiatrist in October 
1975, who reported that the veteran was uninhibited in 
expressions and appearance.  His speech was tangential at 
times and his affect was appropriate at all times.  His mood 
was slightly elated and he was in good contact with reality.  
There was no sign of a thought disorder.  The veteran lacked 
feelings of remorse for his negative behavior; he described a 
number of difficulties with authority figures.  The 
psychiatrist noted that the veteran fell into the category of 
a personality disorder diagnostically.  An October 1975 
report of examination by a state department of vocational 
rehabilitation shows a diagnosis of an emotional disorder.  

In June 1976 the veteran was seen by a board of three VA 
psychiatrists who found that the evidence of record did not 
support a diagnosis of an acquired psychiatric disorder.  The 
psychiatrists noted that the correct diagnosis in service and 
postservice was antisocial personality.  In a June 1976 
private report of psychiatric evaluation, a physician 
diagnosed borderline personality with traits of obsessive -
compulsive paranoid character.  

At a March 1977 hearing before the Board, the veteran 
recounted a history of difficulties in service which he 
attributed to racial discrimination.  His mother testified 
that she did not notice that he had a nervous condition until 
she read letters he wrote while he was in the stockade, and 
once when he came home during service while absent without 
leave (AWOL).  The veteran submitted a statement from a high 
school counselor which indicated that a review of the 
veteran's high school health record was negative for any 
mental disorder.  

Records from the SSA show that the veteran was granted SSA 
disability benefits, effective in December 1979, for a 
schizotypal personality disorder.  The records indicate he 
was granted SSA disability benefits during other periods as 
well.  In a May 1989 decision, SSA concluded that the veteran 
again met the criteria for a grant of disability benefits.  A 
SSA medical evaluation showed he had chronic depressive 
symptoms, memory problems, and feelings of panic.  The SSA 
medical records associated with the claims folder show an 
August 1974 diagnosis of non-psychotic paranoid-type 
schizophrenia; a June 1975 diagnosis of character disorder, 
depressive reaction, and hysterical personality with 
inadequate features (and a finding that latent paranoid 
schizophrenia could not be ruled out); a June 1976 diagnosis 
of borderline personality with traits of obsessive, 
compulsive paranoid character; a May 1982 diagnosis of 
alcohol and mixed substance abuse, and schizotypal 
personality disorder with some paranoid and depressive 
features; an August 1983 diagnosis of depressive neurosis and 
explosive personality disorder; and diagnosis in February and 
November 1988 of schizotypal personality disorder.  

Additional private medical reports dated through December 
2000 document continued treatment the veteran received for 
variously diagnosed psychiatric disorders.  A February 1998 
letter from a private mental health professional indicates 
that the veteran has a well-established history of 
psychiatric disability, and that bipolar disorder, 
schizophrenia, and personality disorders had been diagnosed.  
A December 1998 report from a private mental health therapist 
shows that the veteran complained of extreme racism and many 
traumatic experiences during service; he believed his life 
"came apart" emotionally during service.  The diagnosis, in 
pertinent part, was schizoaffective disorder, rule out 
schizotypal personality disorder.  

In a January 1999 report of psychiatric evaluation, a private 
psychiatrist noted that the veteran had "multiple 
psychiatric problems dating back to his days in the service 
when he apparently experienced extreme racism and had 
traumatic experiences."  The veteran admitted to a long 
history of heroin abuse after his separation from service 
"and some time before also."  The psychiatrist reported 
that the veteran exhibited symptoms of paranoia and mood 
swings which met the criteria for a schizoaffective disorder.  
The diagnosis was schizoaffective and mood disorders.  A 
November 2000 report of psychiatric evaluation by a licensed 
clinical social worker that shows a diagnosis of dysthymic 
disorder.  A November 2000 report of psychiatric evaluation 
by a private physician reflects that the veteran believed he 
had a nervous breakdown during service.  The veteran told the 
psychiatrist that he refused to follow orders during service 
and was treated unfairly by his superiors.  The diagnosis was 
psychotic disorder, not otherwise specified.  

In a December 2000 letter, a private medical professional 
indicated that he and several psychiatrists had treated the 
veteran at a mental health clinic through November 1997.  The 
diagnoses during the veteran's treatment at the clinic 
included paranoid-type schizophrenia; depressive disorder, 
not otherwise specified; alcohol abuse; and probable mixed 
Axis II pathology.  The veteran discussed at length the 
problems he encountered during service, including his 
perception that he had been the victim of racial 
discrimination.  The therapist expressly reported that the 
veteran's "military experience was so troubling for him that 
it might be fair to say the he suffered some elements of 
PTSD."  The medical professional further stated "I cannot 
honestly say how much of [the veteran's] difficulties are a 
direct product of his military experience but it did seem to 
me at the time that this experience exacerbated some of 
whatever pathology [the veteran] was battling."  

At the October 2003 hearing before the undersigned, the 
veteran recounted the incidents in service that he contends 
constitute the initial manifestation of a current psychiatric 
disability.  The postservice medical evidence showing 
diagnoses of various psychiatric disorders was discussed at 
length.  It was argued that a psychiatric evaluation was 
warranted to obtain a medical opinion as to whether there is 
any relationship between the postservice diagnoses of mental 
disorders and the veteran's service.  It was noted that such 
an opinion is especially warranted in light of 38 C.F.R. 
§ 4.127, inasmuch as that regulation provides that disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service connected.  

In the April 2004 remand, the Board directed that the veteran 
be afforded a VA examination by a psychiatrist to determine 
whether he has an acquired psychiatric disorder that is 
related to service.  Regarding diagnoses and etiology, the 
Board requested that, "[b]ased on review of the record 
(including service medical records) and examination of the 
veteran, the psychiatrist should provide a diagnosis for the 
veteran's current psychiatric disability, and opine whether 
it is at least as likely as not that such disability is 
related to service, including to the psychiatric complaints 
noted therein."  

On VA psychiatric examination in February 2005, the veteran 
described, in somewhat vague fashion, that at times he had 
feelings of stress, anxiety, depression, and dysphoria.  He 
reported that he loses his temper infrequently, and he denied 
auditory hallucinations.  He acknowledged smoking marijuana 
several times weekly, and drinking six to twelve 12 ounce 
beers twice weekly.  After review of the service medical 
records, the psychiatrist reported that the veteran adapted 
poorly to the Army, where he got into trouble and underwent 
two psychiatric evaluations.  The psychiatrist noted that the 
first diagnosis was paranoid personality disorder, no 
psychotic symptoms were described in service, and the veteran 
contended that his difficulties were due to racial 
discrimination in service.  The examiner noted that the 
second evaluation in service showed diagnosis of immature 
personality.  It was also noted that the veteran was AWOL for 
approximately two months during service, and during that 
period he used heroin.  The veteran acknowledged that he also 
used heroin during the first year after his separation from 
service, and stated that, on and off over the past decades, 
he tended to drink heavily and use cocaine.  The veteran 
reported that currently drinks much less than previously.  
The psychiatrist also reviewed the veteran's postservice 
psychiatric treatment in the 1970s and 1980s, and noted that 
the treatment records show diagnoses of schizophrenia, 
depression, and personality disorder.  

Examination revealed that the veteran was alert and 
cooperative.  His affect was quite labile.  He was tearful on 
several occasions, but was otherwise cheerful with no 
affective disturbance.  There were no thought disorders or 
delusions, and the veteran denied hallucinations.  There was 
no suicidal or violent ideation.  Attention, memory, and 
concentration were grossly intact.  The diagnosis was 
depression, not otherwise specified; with cannabis and 
alcohol abuse.  The psychiatrist reported that the diagnosis 
was based not only on the description of mild current 
symptoms of anxiety and depression, but also on the veteran's 
psychopharmacological treatment over the years (primarily via 
antidepressants to which the veteran responded favorably).  
The examiner noted that the veteran also described a 
substantial amount of substance abuse, and he opined that 
such abuse is a significant component of the impairment in 
the veteran's functioning.  The psychiatrist stated:

The military psychiatric evaluations 
indicate a severe personality disorder 
leading to [the veteran's] difficulties 
at the time, and I think these 
conclusions were valid and indicated why 
he could not adapt to military authority.  
In this examiner's opinion, it is less 
likely than not that [the veteran's] 
current disability is related to his 
military service.  

In support of his claim, the veteran submitted additional 
evidence, consisting chiefly of evidence (service records, 
postservice medical evidence, and SSA records) that was 
already associated with the claims file and considered by the 
RO.  He also submitted to booklets published by the National 
Institute of Mental Health, one pertaining to bipolar 
disorder and the other to schizophrenia; and medical leaflets 
pertaining to schizophrenia and depression.  The veteran 
submitted copies of numerous certificates of awards and 
degrees he had earned.  Also submitted was an August 2005 
written statement from the veteran's mother, wherein she 
reported that the veteran "was not a problem child or 
teenager," and "there were no signs or treatments for 
depression until during his term in the United States Army . 
. . ."  His mother stated that the veteran's "current 
depression was provoked while he was stationed at Fort 
McClellan Alabama AIT training, and also while he was 
incarcerated in solitary confinement at [the] Fort Campbell 
Kentucky stockade."

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of a veteran who served on active duty for ninety 
days or more, and a psychosis becomes manifest to a degree of 
ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, notwithstanding that there 
is no record of evidence of such disease during service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Service connection may not be granted for a personality 
disorder as such, as a personality disorder is not a disease 
or injury within the meaning of the law governing the award 
of compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Service medical records reflect diagnoses of paranoid 
personality; immature personality manifested by maladaptive 
behavioral response to environmental stress, low frustration 
tolerance, and inability to handle stress; and depressive 
reaction characterized by drug abuse.  They do not show a 
chronic acquired psychiatric disorder; and service connection 
may not be granted for a personality disorder as such 
disorder is not a compensable disease or injury.  38 C.F.R. 
§§ 3.303(c), 4.9.  

As noted above, the service medical records are entirely 
negative for diagnosis or treatment of a psychiatric 
condition other than a personality disorder.  Postservice 
medical records show diagnoses of various psychiatric 
disorders for which the veteran was treated subsequent to 
service.  The earliest documented diagnosis of a psychiatric 
disorder postservice is in August 1974, more than 4 years 
after the veteran's separation from service in April 1970.  
No competent (medical) evidence of record relates any of the 
variously diagnosed psychiatric disorders diagnosed since the 
veteran's separation from service to his active service.  In 
fact, the only competent (medical) evidence specifically on 
that point is the February 2005 medical opinion by a VA 
psychiatrist, who expressly opined that "it is less likely 
than not that [the veteran's] current disability is related 
to his military service."  There is no medical opinion to 
the contrary (either from VA physicians or the numerous 
private physicians who have seen/treated the veteran in 
relation to the postservice-diagnosed psychiatric disorders), 
and as a psychiatric disorder was not manifested in the first 
postservice year, presumptive service connection under 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 is not 
for consideration.  

To the extent that any statements from private health care 
providers may suggest (by reference to service) that the 
veteran's current acquired psychiatric disability is related 
to his service, such statements lack the probative value of 
the February 2005 VA opining psychiatrist because they were 
not based on a review of the entire record and were premised 
on an incomplete psychiatric history.  Furthermore, there is 
no explanation of the underlying rationale for such suggested 
opinions.  As noted, the veteran's service medical records 
are entirely negative for diagnosis or treatment of an 
acquired psychiatric condition.  

With respect to the textual material submitted by the veteran 
in September 2005, said evidence neither refers to the 
veteran in any manner, nor establishes that he has an 
acquired psychiatric disorder that is related to service.  
The Board recognizes (as the appellant suggests) that 
acquired psychiatric disability superimposed on a personality 
disorder during service may be service connected.  However, 
here there is no showing of an acquired psychiatric 
disability superimposed on the veteran's personality disorder 
and drug abuse until a number of years after service; and a 
preponderance of the evidence is against a finding that the 
acquired psychiatric disability (both neuroses and psychosis) 
is service-related.

The veteran's own statements, and those of his mother, 
regarding a nexus between service and his variously diagnosed 
psychiatric conditions are not competent evidence.  They are 
laypersons and, as such, are not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of competent evidence of a nexus between the 
veteran's variously diagnosed acquired psychiatric disorders 
and his military service, service connection for a 
psychiatric disorder is not warranted.  See Hickson, 12 Vet. 
App. at 253.  The doctrine of resolving reasonable doubt in 
the veteran's favor does not apply, as the preponderance of 
the evidence is against the claim.


ORDER

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


